SUMMARY ORDER
This appeal raises the question whether Section 804 of the Sarbanes-Oxley Act— which extended the statute of limitations for private securities fraud claims from one year after the discovery of the facts constituting the violation and three years after the violation to the earlier of two years after the discovery of the facts or five years after the violation — applies retroactively to revive a claim that was filed after the Act became law but that had previously expired. See Pub.L. No. 107-204, § 804, 116 Stat. 745, 801 (2002), codified in part at 28 U.S.C. § 1658(b). The district court concluded that it does not, and dismissed the plaintiffs claims as time-barred. See A.I.G. Asian Infrastructure Fund, L.P. v. Chase Manhattan Asia Limited, No. 02-CV-10034, 2004 WL 3095844 (S.D.N.Y. March 24, 2004). Since that decision was issued, a panel of this Court similarly concluded in an unrelated case that Section 804 does not revive expired claims. See In re Enterprise Mortgage Acceptance Co., LLC, Sec. Litig., 391 F.3d 401, 403, 405-10 (2d Cir.2005).
The facts of this case are indistinguishable in all material respects from those at issue in Enterprise Mortgage Acceptance Co. “A decision of a panel of this Court is binding unless and until it is overruled by the Court em banc or by the Supreme Court.” Jones v. Coughlin, 45 F.3d 677, 679 (2d Cir.1995).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.